internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-112054-00 date date distributing controlled holding state l state m business x business y shareholder c date date a this letter responds to a letter dated date requesting rulings about the federal_income_tax treatment of a proposed and partially consummated transaction we have received additional information in letters dated august september and date the information submitted for consideration is summarized below distributing is a publicly traded state l corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting distributing has one class plr-112054-00 of voting common_stock outstanding which is widely held and publicly traded there are currently no shareholders who own five percent or more of the outstanding shares of distributing common_stock distributing directly and indirectly through its subsidiaries engages in business x distributing owns all of the stock of holding a state m corporation which functions as a holding_company holding in turn owns most of the stock of controlled a state m corporation on date holding transferred business y to controlled at the time of the distribution controlled will have two classes of voting common_stock authorized and outstanding class a and class b holding owns all of the class a common_stock ownership of all of the class a stock represents control as described in sec_368 the class b common shares are held by employees of controlled in addition to holding controlled has one five_percent_shareholder shareholder c controlled uses the accrual_method of accounting financial information has been received which indicates that business x and business y each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing believes that controlled must obtain capital to meet the needs of business y in order to raise capital to effect its plans controlled proposed to undertake an equity offering of class b common_stock the management of distributing concluded based upon documentation provided by its investment banker that an equity offering would be significantly more effective if as part of the offering investors were informed that controlled would be separated from distributing to accomplish these objectives the taxpayer has proposed and partially consummated the following transaction the proposed transaction i ii controlled amended its certificate of incorporation to increase the number of authorized shares of class a and class b common_stock and to effect a stock split with respect to all of the issued and outstanding shares of class a and class b common_stock in a transaction intended to qualify under sec_368 on date controlled sold a shares of class b common_stock to the public the ipo holding continued to hold shares of controlled representing control as described in sec_368 after the ipo the proceeds will be used solely to fund the expansion of business y iii distributing will effectuate the liquidation of holding through a merger of holding with and into distributing in a transaction intended to qualify under sec_332 and sec_337 plr-112054-00 iv as soon as practicable after receipt of this ruling letter distributing will distribute all of its stock of controlled to its shareholders on a pro_rata basis except distributing will not distribute fractional share interests of controlled common_stock instead cash in lieu of fractional shares will be paid to the shareholders entitled to fractional shares of controlled stock distributing’s distribution agent will aggregate fractional share interests into whole shares and the agent will sell these shares on the open market the agent will then remit the cash to the distributing shareholders otherwise entitled to receive fractional share interests of controlled common_stock the distribution with respect to the proposed transaction the taxpayer has made the following representations a no part of the consideration to be distributed by distributing will be received by any distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing with respect to business x are representative of its present operation of such business and there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled with respect to business y are representative of its present operation of such business and there have been no substantial operational changes since the date of the last financial statements submitted d the liquidation of holding will qualify for tax-free treatment under sec_332 and sec_337 e following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees f g the distribution is carried out for the following corporate business_purpose to allow controlled to issue equity on significantly enhanced terms the distribution is motivated in whole or substantial part by this corporate business_purpose no person owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention by any particular distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any of its stock of either distributing or controlled after the distribution plr-112054-00 h i j k l m n o there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled other than accounts_payable incurred in the ordinary course of business the ipo of controlled class b common_stock resulted in the deconsolidation of controlled and its subsidiaries from the distributing group immediately before the ipo items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account with respect to the controlled stock or stock in controlled direct or indirect subsidiaries will be included in income immediately before the ipo payments made in connection with all continuing transactions if any between distributing and controlled or their affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length cash will be distributed in lieu of fractional shares the cash will be provided through a sale by a distribution agent of aggregated fractional shares of class a common_stock the sale of fractional shares is merely a method of rounding off fractional share interests and is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of class a common_stock the distribution will be consummated within the later of i six months following the ipo or ii three months after the date of this letter the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock plr-112054-00 possessing percent or more of the total value of all classes of stock of either distributing or controlled the transfer of property from holding to controlled on date qualified as a tax- free sec_351 exchange in which no gain_or_loss was recognized no property will be transferred and no liabilities will be assumed in the proposed transaction p q based solely on the information submitted and on the representations set forth above we hold as follows no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock to the distributing shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon their receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock including fractional interests in controlled to which a distributing shareholder may have been entitled if cash were not distributed in lieu thereof in the hands of each distributing shareholder immediately after the distribution will be the same as the shareholder's basis in his or her stock of distributing immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock including fractional shares if any to which the shareholder would otherwise have been entitled received by the distributing shareholders in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided that such shares of distributing stock are held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations any payment of cash in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares were issued in the distribution and then were redeemed by controlled the cash payments will be treated as having been received as a distribution in full payment in exchange for the shares redeemed as provided in sec_302 provided the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain or plr-112054-00 loss will constitute capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter revrul_66_365 1966_2_cb_116 revproc_77_41 1977_2_cb_574 no opinion was requested and no opinion is expressed about the recapitalization of controlled stock described in paragraph i above the liquidation of holding described in paragraph iii above or the transfer of business y to controlled on date additionally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to distributing and the authorized representative designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by acting chief branch
